DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 6/18/2021, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 6/18/2021, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of the claims has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



wherein the communication device is configured to communicate with an information processing apparatus through the USB interface using a first protocol, 
wherein the communication device is configured to communicate with an image processing apparatus having the image processing function through the wireless communication interface using a second protocol, the second protocol being different from the first protocol, 
wherein the non-transitory computer-readable recording medium stores instructions which cause, when executed by the controller, the communication device to: 
obtain particular information of the image processing apparatus from the image processing apparatus using the second protocol; 
when the controller receives a search request from the information processing apparatus via the USB interface, respond, via the USB interface, to the search request based on the particular information of the image processing apparatus obtained; and 
when the controller receives a first execution instruction causing the image processing apparatus to perform image processing from the information processing apparatus through the USB interface using the first protocol, transmit a second execution instruction in accordance with the first execution instruction to the image processing apparatus through the wireless communication interface using the second protocol.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed toward a communication device, method and a non-transitory computer-readable medium for a communication device that stores instructions that cause a controller to perform a method.  The unique aspect of the claims are the following claim limitations:

when the controller receives a search request from the information processing apparatus via the USB interface, respond, via the USB interface, to the search request based on the particular information of the image processing apparatus obtained; and 
when the controller receives a first execution instruction causing the image processing apparatus to perform image processing from the information processing apparatus through the USB interface using the first protocol, transmit a second execution instruction in accordance with the first execution instruction to the image processing apparatus through the wireless communication interface using the second protocol.

The applied and/or cited prior art did not teach the above features.  These limitations combined with the rest of the independent claim limitations overcome the prior art as a whole.  Thus, the claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672